La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
HH
En 1964, el Sr. Arturo M. Alfonso Brú (en adelante el señor Alfonso o recurrido) comenzó a trabajar para la em-presa Trane Company o “Jacques Dreyfuss of P.R.”. Para 1974, Trane nombró al señor Alfonso Gerente de Oficina para el área del Caribe. Posteriormente, Trane Company cambió su nombre a Trane Export, Inc. (en adelante Trane).(1)
Según se alega en la querella, el señor Alfonso no tenía un ingreso fijo determinado. El recurrido era compensado con un salario básico, más (a) el 100% de las ganancias netas de todas las comisiones recibidas por ventas en la oficina de San Juan, después de haberse pagado los gastos operacionales, y (b) el 30% de la ganancia neta antes de los impuestos de las ganancias que producían los departamen-tos de piezas, servicios y controles automáticos. En 1980, esta fórmula fue modificada de manera que el 30% de ga-nancia devengada de los departamentos de precios, servi-cios y controles automáticos se mantenía hasta alcanzar la meta de ganancia presupuestada, y el exceso de ganancias *162sobre esa meta se dividía en un 70% para el señor Alfonso y un 30% para Trane.
A partir de 1990, Trane implantó un nuevo sistema de precios para Puerto Rico, del cual se le envió una copia revisada al señor Alfonso. Posteriormente, durante 1993, hubo varias reuniones entre los oficiales de Trane y el se-ñor Alfonso en referencia a los cambios y la reestructura-ción del sistema mediante el cual se había estado compen-sando al recurrido hasta ese entonces. Estas conversaciones culminaron en un nuevo contrato de em-pleo que no llenó las expectativas del señor Alfonso. Final-mente, el 12 de enero de 1994, el recurrido cesó sus labores con Trane.(2)
El 24 de diciembre de 1996, el señor Alfonso presentó una querella contra su patrono y aquí peticionario, ale-gando despido injustificado bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. see. 185 et seq.), y discrimen por edad y origen nacional en violación a la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. see. 146 et seq.). La que-rella se presentó al amparo del procedimiento sumario es-tablecido en la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) (en adelante la Ley Núm. 2). El señor Alfonso reclamó beneficios por salarios dejados de percibir en la cantidad de dos millones cuatrocientos mil dólares ($2,400,000). Trane contestó la querella el 27 de febrero de 1997, negando la mayor parte de las alegaciones hechas por el señor Alfonso.
Aunque esta querella se presentó al amparo del proce-dimiento sumario de la Ley Núm. 2, que como se sabe, establece unos términos expeditos para la tramitación de las reclamaciones labores,(3) la peticionaria Trane compa-*163reció al tribunal por primera vez mediante contestación a la querella, el 27 de febrero de 1997, o sea, a más de dos (2) meses de haberse presentado la reclamación ante el tribunal de instancia. No surge del expediente que Trane hu-biese solicitado prórroga alguna para contestar la querella. Tampoco surge del expediente que el señor Alfonso haya solicitado que se anotara la rebeldía por esta aparente comparecencia inoportuna de Trane, ni que el tribunal motu proprio hubiese dictado una orden a esos efectos.
Así las cosas, una vez trabada la controversia, ambas partes se involucraron en un complicado descubrimiento de prueba, consistente mayormente en interrogatorios, producción de documentos y deposiciones.(4) Finalmente, las partes se reunieron el 28 de octubre de 1999 en confe-rencia con antelación al juicio.
Luego de la conferencia, en una reunión con la juez a cargo del caso, Hon. Jeannette Tomasini Gómez, para aus-cultar la posibilidad de una transacción, salió a relucir el hecho de que el señor Alfonso había reportado en sus pla-nillas de contribución sobre ingresos para los años en con-troversia, un ingreso mucho menor al reclamado en la que-rella en concepto de salarios. El señor Alfonso explicó que había sido objeto de una investigación por parte del Depar-tamento de Hacienda (en adelante Hacienda), y que ese proceso culminó con la entrega de las planillas de contri-buciones sobre ingresos enmendadas de 1989 a 1994. El tribunal de instancia entonces emitió una orden verbal para que el querellante produjera, en un término de diez (10) días, copia de dichas planillas enmendadas para 1989 *164a 1994 y de los documentos relacionados con los cambios o las enmiendas a dichas planillas, incluso los relacionados a los acuerdos habidos entre el señor Alfonso y Hacienda. En ese momento, el señor Alfonso no se opuso a la orden.
De la minuta de dicha reunión surge, no obstante, que el señor Alfonso produjo en evidencia algunos documentos, incluyendo copia de las notificaciones de deficiencia contri-butiva hechas por Hacienda relativas a los años 1988 a 1990, y copia del documento en los que constaban los in-gresos que el recurrido acordó con Hacienda. Estos docu-mentos pusieron de manifiesto que los ingresos reportados por el señor Alfonso “se[guían] siendo mucho más bajos que lo que se alega en la demanda”(5)
Así las cosas, la querellada le solicitó al señor Alfonso, mediante carta de 23 de noviembre de 1999, que produjera varios documentos, incluyendo:
a. Notificaciones de deficiencia del Departamento de Hacienda y/o cualquier documento preliminar para los años 1988 al 1994, según aplique, y documentos de los que surjan los conceptos para las deficiencias notificadas por el Departa-mento de Hacienda.
b. Documentos relacionados con apelaciones instadas por el querellante.
c. Documentos relacionados con cualquier auditoria reali-zada por un oficial del Departamento de Hacienda para los años en cuestión.
d. Documentos relacionados con vistas administrativas o de otra índole celebradas como resultado de la auditor [í] a de los ingresos reportados por el querellante y/o recursos de ape-lación instados por el querellante.
Durante el 29 de noviembre y el 1ro de diciembre de 1999 se le tomó una deposición al señor Alfonso. Ese día, al parecer, el querellante produjo sólo algunos de los docu-mentos solicitados. De su testimonio surgió que en una vista administrativa en apelación ante Hacienda, el señor Alfonso argumentó y convenció al foro administrativo de *165que alrededor de cien mil dólares ($100,000) por año repor-tados por él en sus planillas eran pérdidas no tributables, y no ingresos tributables. (6)
Así las cosas, no habiendo recibido Trane todos los do-cumentos solicitados, y ante las alegaciones inconsistentes del señor Alfonso con relación a sus ingresos, el 30 de no-viembre de 1999 Trane envió al señor Alfonso un formula-rio de autorización para que éste permitiera a Trane obte-ner los documentos solicitados directamente de Hacienda. El señor Alfonso no contestó dicha comunicación, y el 15 de diciembre de 1999, Trane presentó ante el tribunal de ins-tancia una “Moción para que se ordene descubrir lo solici-tado”, en la cual solicitó que el tribunal emitiera una orden para descubrir todos los documentos relacionados con el expediente del señor Alfonso en Hacienda para los años 1980-1994, o, en la alternativa, que el señor Alfonso pro-veyese una autorización para solicitar los documentos directamente a Hacienda. Trane reprodujo dicha moción ante el foro de instancia el 25 de enero de 2000, y solicitó el expediente relacionado a la investigación en Hacienda, con la correspondiente autorización para obtener la transcrip-ción de la vista administrativa ante dicha agencia, y el expediente de la auditoría realizada por Hacienda al señor Alfonso para 1980 a 1987 y 1987 a 1994, conjuntamente con las planillas de contribución sobre ingresos del señor Alfonso para 1980 a 1987.
El 26 de enero de 2000 el tribunal de instancia le ordenó al señor Alfonso someter autorización para obtener los do-cumentos que obraban en el expediente de Hacienda den-tro del término de dos (2) días, so pena de sanciones económicas. Esta orden fue notificada por teléfono el 27 de enero, y posteriormente notificada por escrito, el 9 de fe-brero de 2000.
El señor Alfonso no cumplió con la orden telefónica del *166tribunal de instancia, por lo que el 2 de febrero de 2000 Trane presentó una moción para solicitar que se elimina-ran de la querella las alegaciones de índole económica. El 4 de febrero de 2000, en señor Alfonso presentó una “Moción de reconsideración y ratificando solicitud de orden protec-tora”, en la cual solicitó reconsideración de la orden que le requirió que autorizara a Trane a obtener documentos del Departamento de Hacienda, y solicitó además, que el tribunal emitiera una orden protectora para evitar un descu-brimiento de prueba irrelevante y opresivo por parte de Trane.
El tribunal de instancia no atendió la reconsideración, por lo que el 24 de febrero de 2000 el señor Alfonso pre-sentó una moción en auxilio de jurisdicción y solicitud de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito). El foro apelativo dictó una resolución el 31 de mayo de 2000, en la cual revocó la orden del tribunal de instancia que ordenaba al señor Alfonso descubrir lo solicitado o autorizar a Trane a obtener la información directamente de Hacienda. Concluyó el Tribunal de Circuito que el requerimiento de Trane era exce-sivo e irrelevante a tenor con la Regla 23 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y estaba en contra de las limita-ciones al descubrimiento de prueba que establece la Ley Núm. 2.
Declarada sin lugar la moción de reconsideración pre-sentada por Trane, ésta recurrió ante nos mediante certio-rari de 6 de noviembre de 2000. Alegó esencialmente que el Tribunal de Circuito erró al calificar el descubrimiento so-licitado como opresivo por ser la información requerida una solicitud excesiva. El 14 de diciembre de 2000 expedi-mos el recurso. Ambas partes han presentado sus alegatos, y con el beneficio de sus argumentos, resolvemos.
*167h-H
Impera en nuestro sistema judicial un esquema de descubrimiento de prueba extrajudicial que fomenta una mayor flexibilidad y cooperación entre las partes.(7) El descubrimiento de prueba es “la médula del esfuerzo de destruir de una vez y para siempre la deportiva teoría de la justicia”. (Citas omitidas.) Lluch v. España Service Sta., 117 D.P.R. 729, 743 (1986). Un sistema liberal de descubrimiento de prueba antes del juicio facilita la tramitación de los pleitos y evita inconvenientes, sorpresas e injusticias que surgen cuando las partes ignoran hasta el día de la vista las cuestiones y los hechos que en realidad son objeto del litigio. Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959).
La Regla 23 de Procedimiento Civil, supra, regula el descubrimiento prueba en la litigación civil. Sólo hay dos (2) limitaciones fundamentales al descubrimiento: (1) no puede descubrirse materia privilegiada, según los privilegios que se reconocen en las Reglas de Evidencia, y (2) la materia que ha de descubrirse tiene que ser pertinente al asunto en controversia. (8) Como regla general, el concepto pertinencia para propósitos del descubrimiento de prueba, aunque impreciso, debe ser interpretado en términos amplios. General Electric v. Concessionaries, Inc., 118 D.P.R. 32, 40 (1986). Así, para que una materia pueda ser objeto de descubrimiento, basta con que exista una posibilidad razonable de relación con el asunto en controversia. Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 212 (1982).
No obstante esto, hemos establecido que el descu-*168brimiento de prueba no es ilimitado. General Electric v. Concessionaries, Inc., supra. El tribunal puede limitar el alcance y los mecanismos de descubrimiento de prueba que habrá de utilizarse, siempre que con ello se adelante la solución de controversias de forma rápida, justa y económica. Las reglas establecen el mecanismo de la orden protectora, con el propósito de proteger a la parte o persona con relación a la cual se utiliza el descubrimiento de “hostigamiento, perturbación u opresión, así como cual-quier gasto o molestia indebida”.(9)
En el contexto del descubrimiento de prueba en relación con información económica, hemos resuelto que, como regla general, no procede este tipo de descubrimiento contra los demandados en casos de daños y perjuicios, y tampoco cuando la razón del descubrimiento es revelar la capacidad económica de un deudor para satisfacer la sentencia que en su día pueda recaer contra éste. Por último, cuando la condición económica de la parte no es un elemento de la reclamación, tampoco procede ese tipo de descubrimiento. General Electric v. Concessionaries, Inc., supra, págs. 40-42.
En cuanto a la información económica contenida en la planilla de contribución sobre ingresos, hemos determinado que aunque ésta no constituye materia privilegiada, tampoco está sujeta a descubrimiento indiscriminado, sino que sólo debe hacerse disponible la información pertinente. Rodríguez v. Scotiabank de P.R., supra, pág. 216. El promovente de la requisición de planillas de contribución sobre ingresos tiene el peso de demostrar la pertinencia y necesidad de tal descubrimiento.(10)
En el contexto específico de las reclamaciones laborales instadas bajo la Ley Núm. 2, el descubrimiento de *169prueba permitido está limitado por disposición específica de la ley, que a estos efectos dispone lo siguiente:
... [E]n relación con los medios de descubrimientos de prueba anteriores al juicio autorizados por las Reglas de Pro-cedimiento Civil, la parte querellada no podrá usarlos para obtener información que debe figurar en las constancias, nó-minas, jornales, y demás récords que los patronos vienen obli-gados a conservar ...; y que ninguna de las partes podrá some-ter más de un interrogatorio o deposición ni podrá tomar una deposición a la otra parte después que le haya sometido un interrogatorio, ni someterle un interrogatorio después que le haya tomado una deposición, excepto que medien circunstan-cias excepcionales que a juicio del tribunal justifiquen la con-cesión de otro interrogatorio u otra deposición. No se permi-tirá la toma de deposición a los testigos sin la autorización del tribunal, previa determinación de la necesidad de utilizar dicho procedimiento. See. 3 de la Ley Núm. 2 (32 L.P.R.A. see. 3120).
Así pues, el descubrimiento de prueba en pleitos insta-dos bajo la Ley Núm. 2 está estrictamente limitado, ya que “el legislador pretendió asegurar que mediante ningún me-canismo pudiera desvirtuarse el carácter sumario y de rá-pida resolución que impregna todo el procedimiento pro-visto en la ley”. Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483, 493-494 (1999).
De acuerdo con estos principios hemos resuelto que debe limitarse el descubrimiento por parte del patrono cuando éste tenga en sus propios expedientes toda la información requerida de los obreros, o podían adquirirla fácilmente mediante una investigación adecuada de un pequeño número de empleados. Sierra v. Tribunal Superior, 81 D.P.R. 554, 563.
No obstante, estas limitaciones al descubrimiento de prueba no son aplicables automáticamente a todos los casos bajo la Ley Núm. 2. Por ejemplo, hemos resuelto que
... [c]uando existe una controversia bona fide sobre si los demandados han sido o no empleados de la demandada *170[patrono], y ésta, por creer que no lo han sido, no lleva cons-tancias, nóminas, listas de jornales y demás récords que los patronos vienen obligados a conservar ... no puede aplicarse la disposición de la Ley que prohíbe a los patronos solicitar in-formación, mediante interrogatorio, que ellos deben llevar y tener en su poder. Dorado Beach Corp. v. Tribunal Superior, 92 D.P.R. 610, 618 (1965).
A la luz de estos principios procedemos a analizar el caso de marras.
I — 1 HH t — 4
La controversia que desembocó en este recurso es senci-lla: el recurrido, señor Alfonso, reclama de su patrono, Trane, una compensación por los salarios dejados de perci-bir que sobrepasa los dos (2) millones de dólares. Para lle-gar a este cálculo el señor Alfonso reclamó tener un ingreso anual que resulta ser mucho mayor al informado al Depar-tamento de Hacienda en sus planillas de contribución so-bre ingresos. Esta discrepancia se sostiene aún después de que el señor Alfonso sometió, e incluso produjo en eviden-cia para los efectos de este litigio, copia del documento en el que constaban los ingresos que el recurrido acordó con Hacienda. Es por esta razón que Trane solicitó descubrir los demás documentos relacionados con la investigación llevada a cabo por Hacienda. El Tribunal de Circuito de Apelaciones consideró que dicho descubrimiento era exce-sivo de acuerdo con la Regla 23.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y por haberse instado el caso bajo la Ley Núm. 2, el descubrimiento estaba aún más limitado. Erró el foro apelativo al así resolver.
Una mera lectura del trámite procesal habido en este caso nos convence de que no estamos ante un procedi-miento sumario bajo la Ley Núm. 2. Tanto las partes como el propio tribunal han tratado este litigio como un procedi-miento ordinario. La querella se presentó en diciembre de 1996, o sea, hace aproximadamente cinco (5) años. La na-*171turaleza de la reclamación y las circunstancias del empleo hicieron necesario un extenso descubrimiento de prueba el cual aún no ha concluido. No cabe duda que la naturaleza de la querella y el transcurso de un periodo de tiempo tan extenso sin que ni siquiera se haya terminado el descubri-miento de prueba y celebrado una vista en su fondo hace absurda la conclusión de que estamos ante un procedi-miento sumario al cual le aplican las limitaciones que es-tablece la Ley Núm. 2 al descubrimiento de prueba.
Además, desde los comienzos del caso, tanto las partes como el tribunal han tramitado este litigio de acuerdo con el procedimiento civil ordinario. Trane contestó la querella más de dos (2) meses después de haberse presentado ésta ante el tribunal. Aunque no surge del expediente la fecha cuando la querella fue notificada a Trane, el hecho de que hayan transcurrido más de sesenta (60) días desde que se presentó la querella hasta la comparecencia de Trane, sin que conste en el expediente solicitud alguna de prórroga de parte de Trane, o petición de anotación de rebeldía por parte del señor Alfonso, abonan a la conclusión de que, desde un principio, las partes no mostraron un interés ge-nuino en que su caso se tramitase bajo el procedimiento de la Ley Núm. 2.
Por último, la petición de certiorari del señor Alfonso ante el Tribunal de Circuito fue presentada el 24 de febrero de 2000. Para esa fecha ya estaba en vigor, desde el 12 de febrero de 1999, la norma establecida por este Tribunal en Dávila v. Antilles Shipping, Inc., supra, de que las decisio-nes interlocutorias de los tribunales de instancia en casos que se ventilan bajo la Ley Núm. 2 no son revisables me-diante certiorari, excepto cuando éstas sean dictadas sin jurisdicción o cuando los fines de la justicia lo requieran. Así, de haberse considerado este caso un procedimiento su-mario, la determinación del tribunal de instancia de que procedía el descubrimiento de prueba solicitado por Trane no era revisable ante el Tribunal de Circuito de Apelacio-*172nes, salvo una determinación específica de dicho tribunal de que los fines de la justicia así lo requerían. El Tribunal de Circuito de Apelaciones ni siquiera consideró esta norma al acoger el recurso presentado por el señor Alfonso, y Trane tampoco alegó que ésta aplicaba al caso de marras. Por todas estas razones, consideramos que las limitaciones al descubrimiento de prueba por parte del patrono que es-tablece la Ley Núm. 2 no aplican a este caso, ya que para todos los efectos, y por su naturaleza, nos enfrentamos a un procedimiento ordinario.
Pasemos ahora a evaluar el descubrimiento solicitado por Trane, de acuerdo con las Reglas de Procedimiento Civil aplicables.
IV
El Tribunal de Circuito de Apelaciones consideró que la información solicitada por Trane constituía un descubri-miento de prueba opresivo y excesivo de acuerdo con la Regla 23.2 de Procedimiento Civil y su jurisprudencia interpretativa. No tiene razón.
Consideramos que el descubrimiento solicitado por Trane está justificado. Los trámites habidos en este caso demuestran que existe una controversia genuina con rela-ción a cuánto ascendían realmente los ingresos del recu-rrido, o sea, cuál era su ingreso anual. Esta determinación es medular al caso, ya que a base de esta cantidad es que se podrá determinar a cuánto realmente debe ascender la compensación económica, si alguna, que el señor Alfonso tenga derecho a recibir en concepto de salarios dejados de percibir.
Ante las alegaciones inconsistentes del recurrido, esti-mamos que Trane necesita tener acceso a toda la documen-tación que sobre este particular consta en los expedientes de Hacienda, sin que tal descubrimiento de prueba pueda considerarse excesivo. La transcripción del testimonio del *173señor Alfonso en la vista en apelación ante Hacienda puede arrojar luz en este caso sobre lo que el mismo señor Alfonso consideraba parte de sus ingresos, además de ofrecer fun-damentos en los cuales Hacienda basó su determinación final de deficiencia en las planillas del recurrido. En cuanto a la producción de las planillas de 1980 a 1987, aunque éste no es el periodo para el cual se sometieron planillas enmendadas, consideramos que es pertinente dicha información, dado a que lo declarado por el señor Alfonso como ingreso durante esos años ayudará a esclarecer, no solamente el ingreso anterior promedio del recurrido, sino también el complicado sistema que se utilizába para determinar la compensación del recurrido.
El descubrimiento solicitado tampoco resulta opresivo para el señor Alfonso, ni su producción constituye una carga onerosa para éste. Se trata de documentos que ya obran en un expediente administrativo, los cuales con una simple autorización estarán disponibles para que la peti-cionaria pueda examinarlos. En cuanto a la invasión a la intimidad que alega el señor Alfonso, consideramos que este planteamiento no tiene fundamento en los hechos, ya que nuestro ordenamiento provee alternativas para salva-guardar información confidencial que surja de dichos docu-mentos, tales como la producción o examen en cámara o sobre lacrado y sujeto a manejo confidencial del expediente de Hacienda sobre la investigación, la vista en apelación y documentos relacionados.
Por último en este caso no están presentes ninguna de las circunstancias en las cuales no procede que se descubra información económica. Al contrario, los hechos del caso revelan que el señor Alfonso, debido a las inconsistencias en sus alegaciones en el foro judicial y el administrativo, ha puesto en controversia precisamente cuáles son sus in-gresos y la naturaleza de éstos, a los fines de recibir com-pensación por parte de su patrono. Esto es particularmente pertinente al caso, ya que durante la investigación de la *174cual el señor Alfonso fue objeto por parte de Hacienda, éste al parecer argumentó que ciertas partidas reportadas en sus planillas consistían en pérdidas y no ingresos. Así, se justifica que Trane tenga acceso a la información que obra en el expediente de esa investigación para determinar pre-cisamente qué partidas de las reclamadas ahora por el se-ñor Alfonso a Trane fueron efectivamente consideradas como ingreso por el Departamento de Hacienda.(11)
En conclusión, erró el Tribunal de Circuito al revocar al tribunal de instancia, y no permitir el descubrimiento de prueba solicitado por Trane. La información requerida es pertinente, y no atenta contra el derecho a la intimidad del recurrido, ni resulta en una carga demasiado onerosa para éste. En un caso de la naturaleza del de autos, en el cual el sistema de compensación es complejo y donde aparentemente parte de la información necesaria para su cómputo está bajo el control del querellante, aquí recurrido, no permitir el descubrimiento solicitado podría inducir al tribunal a error al hacer el cómputo de la compensación a otorgar al señor Alfonso por salarios dejados de percibir. La incongruencia entre la cantidad reportada a Hacienda y la reclamada hay que resolverla para evitar una injusticia contra el patrono.
Aclaramos, no obstante, que nuestra conclusión no pre-tende coartar en forma alguna el derecho que pueda tener el señor Alfonso a ser compensado bajo las leyes laborales *175que dispone nuestro ordenamiento en protección del obrero. Lo único que perseguimos es que en todo litigio haya la más franca y abierta cooperación entre las partes, de forma tal que se traigan ante el tribunal todos los he-chos necesarios para que éste pueda resolver la controver-sia según proceda en derecho y así alcanzar los fines de la justicia de manera equitativa y balanceada para todos los involucrados.
Por los fundamentos que anteceden, procede revocar la sentencia dictada por el Tribunal de Circuito de Apelaciones. Devolvemos el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.

(1) La información relacionada en este párrafo y los dos (2) siguientes constituye tui resumen de los hechos según éstos surgen de las alegaciones del recurrido en la querella y de Trane en su contestación. Esto debido a que en este caso no se ha celebrado vista evidenciaría alguna ante el tribunal, ni obra en el expediente algún informe de conferencia con antelación al juicio en el cual se hayan estimado como probados o se hayan estipulado hechos. Así, la relación de hechos que se expone en nada prejuzga los hechos que en su día el tribunal pueda encontrar probados o que las partes decidan controvertir o estipular.


(2) El recurrido alegó en la querella que fue despedido ese día. En su contesta-ción a la querella, Trane alegó que el señor Alfonso no fue despedido, sino que re-nunció voluntariamente.


(3) Véase 32 L.P.R.A. see. 3120. La querella deberá ser contestada dentro de los diez (10) días de notificada, si ésta se hiciere en el distrito judicial donde se pro-mueve la acción, y dentro de quince (15) días en los demás casos. En caso de intere-*163sar una prórroga a estos términos, la parte querellada debe presentar una moción a esos efectos, dentro del término que establece la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.) (en adelante Ley Núm. 2) para contestar la querella.


(4) Esta información surge de las minutas preparadas en el tribunal de instan-cia en conferencia con antelación al juicio. Al parecer, el trámite del descubrimiento de prueba en este litigio ha sido bastante accidentado. Se han presentado solicitudes de prórroga para contestar interrogatorios, se han solicitado documentos que apa-rentemente se encontraban fuera de Puerto Rico, y se han hecho alegaciones de la necesidad de cierta documentación para deponer a algunos testigos, como por ejem-plo, el perito economista de la parte querellada.


(5) Véase la Minuta de 10 de noviembre de 1999, pág. 2.


(6) La transcripción de esta deposición no obra en el expediente del caso, no obstante, el señor Alfonso no ha negado en momento alguno estas aseveraciones.


(7) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 468.


(8) Véase Regla 23.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III.


(9) Regla 23.2 de Procedimiento Civil, 23 L.P.R.A. Ap. III.


(10) Cuevas Segarra, op. cit., pág. 496.


(11) Deseamos señalar que en su alegato ante nos, el señor Alfonso señaló que Trane le solicitó, como parte del descubrimiento de prueba, presentar en evidencia las planillas de contribución sobre ingresos de sus padres, quienes aparentemente realizaban trabajos de limpieza en la oficina de San Juan donde laboraba el recurrido. Examinados los documentos en el expediente, consta que Trane solicitó esos documentos al señor Alfonso mediante carta de 4 de enero de 2000. No obstante, en las dos (2) mociones sobre descubrimiento de prueba presentadas por Trane ante el Tribunal, ésta no solicitó que se ordenara al recurrido la producción de las plani-llas de contribución sobre ingresos de sus padres. Entendemos que el descubrimiento de prueba autorizado por el tribunal de instancia al declarar con lugar la moción sobre descubrimiento comprende los documentos que Trane efectivamente solicitó en la moción. Por no estar ante nosotros la solicitud de producción de planillas de con-tribución sobre ingresos de los padres del señor Alfonso, no pasamos juicio sobre este particular.